TABLE OF CONTENTS

Exhibit 10.5

EMPLOYEE MATTERS AGREEMENT

by and between

V.F. CORPORATION

and

KONTOOR BRANDS, INC.

Dated as of May 22, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

     PAGE  

ARTICLE 1

DEFINITIONS

  

Section 1.01. Definitions

     1  

ARTICLE 2

GENERAL ALLOCATION OF LIABILITIES; INDEMNIFICATION

  

Section 2.01. Allocation of Employee-Related Liabilities

     7  

Section 2.02. Indemnification

     8  

ARTICLE 3

EMPLOYEES AND CONTRACTORS; EMPLOYMENT AND COLLECTIVE BARGAINING AGREEMENTS

  

Section 3.01. Transfers of Employment

     8  

Section 3.02. Contractors

     10  

Section  3.03. Assumption of Collective Bargaining Agreements; Labor Relations

     10  

Section  3.04. Assumption of Individual Kontoor Brands Employee Agreements and
Kontoor Brands Contractor Agreements

     10  

Section 3.05. Assignment of Specified Rights

     10  

ARTICLE 4

PLANS

  

Section 4.01. Plan Participation

     11  

Section 4.02. Service Credit

     11  

ARTICLE 5

RETIREMENT PLANS

  

Section 5.01. 401(k) Plan

     11  

Section  5.02. Non-U.S. Defined Contribution Plans

     12  

Section 5.03. VF U.S. Qualified Pension Plan

     12  

Section  5.04. Non-U.S. Pension Plans

     12  

Section 5.05. VF NQ Savings Plans

     12  

Section 5.06. VF DCP

     13  

Section 5.07. VF SERP

     13  

Section 5.08. VF Directors Savings Plan

     13  

Section 5.09. Section 409A

     14  

ARTICLE 6

HEALTH AND WELFARE PLANS; PAID TIME OFF AND VACATION

  

Section  6.01. Cessation of Participation in VF H&W Plans; Participation in
Kontoor Brands H&W Plans

     14  

Section  6.02. Assumption of Health and Welfare Plan Liabilities

     14  

Section 6.03. Retiree Health and Welfare Benefits

     15  

Section 6.04. Flexible Spending Account Plan Treatment

     15  

Section 6.05. Workers’ Compensation Liabilities

     15  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

     PAGE  

Section 6.06. Vacation and Paid Time Off

     15  

Section 6.07. COBRA

     16  

ARTICLE 7

INCENTIVE COMPENSATION

  

Section 7.01. VF Cash Incentive and Cash Bonus Plans

     16  

Section  7.02. Kontoor Brands Cash Incentive and Cash Bonus Plans

     16  

ARTICLE 8

TREATMENT OF OUTSTANDING EQUITY AWARDS

  

Section 8.01. RSUs

     16  

Section 8.02. PSUs

     17  

Section 8.03. Stock Options

     18  

Section 8.04. Special Awards

     19  

Section  8.05. Miscellaneous Terms and Actions; Tax Reporting and Withholding

     19  

ARTICLE 9

PERSONNEL RECORDS; PAYROLL AND TAX WITHHOLDING

  

Section 9.01. Personnel Records

     21  

Section 9.02. Payroll; Tax Reporting and Withholding

     22  

ARTICLE 10

NON-U.S. EMPLOYEES AND EMPLOYEE PLANS

  

Section  10.01. Special Provisions for Employees and Employee Plans Outside of
the United States

     22  

ARTICLE 11

GENERAL AND ADMINISTRATIVE

  

Section 11.01. Sharing of Participant Information

     22  

Section 11.02. Cooperation

     23  

Section 11.03. Notices of Certain Events

     23  

Section 11.04. No Third-Party Beneficiaries

     23  

Section 11.05. Fiduciary Matters

     23  

Section 11.06. Consent of Third Parties

     24  

Section 11.07. Sponsored Employees

     24  

Section 11.08. No-Hire/Non-Solicitation of Employees

     24  

ARTICLE 12

MISCELLANEOUS

  

Section 12.01. General

     25  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EMPLOYEE MATTERS AGREEMENT

EMPLOYEE MATTERS AGREEMENT (the “Agreement”) dated as of May 22, 2019, between
V.F. Corporation, a Pennsylvania corporation (“VF”), and Kontoor Brands, Inc., a
North Carolina corporation (“Kontoor Brands”).

W I T N E S S E T H :

WHEREAS, the Board of Directors of VF has determined that it is in the best
interests of VF and its stockholders to separate the Jeanswear Business from the
VF Business;

WHEREAS, Kontoor Brands is a wholly owned Subsidiary of VF that has been
incorporated for the sole purpose of, and has not engaged in activities except
in preparation for, the Distribution (as defined below) and the transactions
contemplated by this Agreement;

WHEREAS, in furtherance of the foregoing, the Board of Directors of VF (the “VF
Board”) has determined that it is in the best interests of VF and its
stockholders to distribute to the holders of the issued and outstanding shares
of common stock, without par value and stated capital of $0.25 per share, of VF
(the “VF Common Stock”) as of the Record Date, by means of a pro rata dividend,
100% of the issued and outstanding shares of common stock, without par value, of
Kontoor Brands (such shares of common stock, the “Kontoor Brands Common Stock”
and such distribution, the “Distribution”); and

WHEREAS, pursuant to the Separation and Distribution Agreement, VF and Kontoor
Brands have agreed to enter into this Agreement for the purpose of allocating
between them assets, liabilities and responsibilities with respect to certain
employee matters, including employee compensation and benefit plans and
programs.

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Separation and Distribution Agreement, the parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. (a) For purposes of this Agreement, the following
terms shall have the following meanings; provided, that capitalized terms used
but not otherwise defined in this Section 1.01 shall have the respective
meanings ascribed to such terms in the Separation and Distribution Agreement:

“Action” means any demand, claim, suit, action, arbitration, inquiry,
investigation or other proceeding by or before any Governmental Authority or any
arbitration or mediation tribunal.

“Adjusted VF Awards” means, collectively, the Adjusted VF Options, the Adjusted
VF PSUs, the Adjusted VF RSUs and the Adjusted VF Special Awards.

“Adjusted VF Option” means any VF Option adjusted pursuant to Section 8.03(a) or
Section 8.03(c) hereto.

“Adjusted VF PSU” means any VF PSU adjusted pursuant to Section 8.02(b)(ii) or
Section 8.02(c)(ii) hereto.

“Adjusted VF RSU” means any VF RSU adjusted pursuant to Section 8.01(b) hereto.

“Adjusted VF Special Awards” means any VF Special Award adjusted pursuant to
Section 8.04(b) hereto.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Agreement” means this Employee Matters Agreement, including all of the
schedules and exhibits hereto.

“Applicable Law” has the meaning set forth in the Separation and Distribution
Agreement.

“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
codified in Section 4980B of the Code and Sections 601 through 608 of ERISA.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collective Bargaining Agreement” means any and all agreements, memoranda of
understanding, contracts, letters, side letters and contractual obligations of
any kind, nature and description, oral or written, that have been entered into
between or that involve or apply to any employer and any labor organization,
union, employee association, agency or employee committee or plan.

“Delayed Transfer Employee” means any Kontoor Brands Inactive Employee,
Transferred Kontoor Brands Employee or Sponsored Employee (to the extent
applicable).

“Distribution Date” has the meaning set forth in the Separation and Distribution
Agreement.

“Distribution Ratio” means the number of shares of Kontoor Brands Common Stock
distributed in the Distribution in respect of one share of VF Common Stock.

“Employee Plan” means any (a) “employee benefit plan” as defined in Section 3(3)
of ERISA, (b) compensation, employment, consulting, severance, termination
protection, change in control, transaction bonus, retention or similar plan,
agreement, arrangement, program or policy or (c) other plan, agreement,
arrangement, program or policy providing for compensation, bonuses,
profit-sharing, equity or equity-based compensation or other forms of incentive
or deferred compensation, vacation benefits, insurance (including any
self-insured arrangement), medical, dental, vision, prescription or fringe
benefits, life insurance, relocation or expatriate benefits, perquisites,
disability or sick leave benefits, employee assistance program, supplemental
unemployment benefits or post-employment or retirement benefits (including
compensation, pension, health, medical or insurance benefits), in each case
whether or not written.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
together with the rules and regulations promulgated thereunder.

“Exchange Act” means the Securities Exchange Act of 1934.

“Former Kontoor Brands Employee” means each individual who, as of immediately
prior to the Distribution Date, is a former employee who was last actively
employed primarily with respect to the Jeanswear Business by any member of the
VF Group or the Kontoor Brands Group.

“Former VF Employee” means each individual who, as of immediately prior to the
Distribution Date, is a former employee of any member of the VF Group.

“Governmental Authority” means any multinational, foreign, federal, state, local
or other governmental, statutory or administrative authority, regulatory body or
commission or any court, tribunal or judicial or arbitral authority which has
any jurisdiction or control over either party (or any of their Affiliates).

“H&W Plan” means any VF H&W Plan or Kontoor Brands H&W Plan.

“Jeanswear Business” has the meaning set forth in the Separation and
Distribution Agreement.

 

2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Kontoor Brands 401(k) Plan” means any Kontoor Brands Plan that is a defined
contribution plan intended to qualify under Section 401(a) of the Code.

“Kontoor Brands Active Employee” means any individual actively employed
primarily with respect to the Jeanswear Business by any member of Kontoor Brands
or the Kontoor Brands Group.

“Kontoor Brands Assets” has the meaning set forth in the Separation and
Distribution Agreement.

“Kontoor Brands Awards” means, collectively, the Kontoor Brands Options, the
Kontoor Brands PSUs, the Kontoor Brands RSUs and the Kontoor Brands Special
Awards.

“Kontoor Brands Board” means the Board of Directors for Kontoor Brands.

“Kontoor Brands CBA” means any Collective Bargaining Agreement covering Kontoor
Brands Employees or Kontoor Brands Contractors, as applicable, a complete and
accurate list of which has been provided by VF to Kontoor Brands prior to the
Distribution.

“Kontoor Brands Compensation Committee” means the Talent and Compensation
Committee of the Kontoor Brands Board.

“Kontoor Brands Contractor” means each individual independent contractor or
consultant who, as of the Distribution Date, primarily provides or provided
services with respect to the Jeanswear Business.

“Kontoor Brands Director” means a member of the Kontoor Brands Board.

“Kontoor Brands Employee” means each (a) individual who, as of the Distribution
Date, is (i) a Kontoor Brands Active Employee or (ii) an inactive employee
(excluding any Kontoor Brands Inactive Employee) primarily employed with respect
to the Jeanswear Business by any member of Kontoor Brands or the Kontoor Brands
Group, (b) a VF Employee who has contractually agreed to transfer to Kontoor
Brands or the Kontoor Brands Group on or after the Distribution Date, (c) a
Transferred Kontoor Brands Employee or (d) a New Kontoor Brands Employee.

“Kontoor Brands Group” has the meaning set forth in the Separation and
Distribution Agreement.

“Kontoor Brands H&W Plan” means any Kontoor Brands Plan that is (a) an “employee
welfare benefit plan” or “welfare plan” (as defined under Section 3(1) of ERISA)
or (b) a similar plan that is sponsored, maintained, administered, contributed
to or entered into outside of the United States. For the avoidance of doubt,
Kontoor Brands FSAs are Kontoor Brands H&W Plans.

“Kontoor Brands Participant” means any individual who is a Kontoor Brands
Employee or Kontoor Brands Contractor, and any beneficiary, dependent, or
alternate payee of such individual, as the context requires.

“Kontoor Brands Plan” means any Employee Plan (a) that is or was sponsored,
maintained, administered, contributed to or entered into by any member of the
Kontoor Brands Group, whether before, as of or after the Distribution Date or
(b) for which Liabilities transfer to any member of the Kontoor Brands Group
under this Agreement or pursuant to Applicable Law as a result of the
Distribution.

“Kontoor Brands Specified Rights” means any and all rights to enjoy, benefit
from or enforce any and all restrictive covenants, including covenants relating
to non-disclosure, non-solicitation, non-competition, confidentiality or
Intellectual Property, applicable or related, in whole or in part, to the
Jeanswear Business pursuant to any Employee Plan covering or with any Kontoor
Brands Employee or Kontoor Brands Contractor and to which any member of the
Kontoor Brands Group or VF Group is a party; provided, that, with respect to

 

3



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Intellectual Property existing, conceived, created, developed or reduced to
practice prior to the Distribution Date, the foregoing rights to enjoy, benefit
from or enforce any restrictive covenants related to Intellectual Property is
limited to those restrictive covenants related to Intellectual Property included
in the Kontoor Brands Assets.

“Kontoor Brands Stock Value” means the value of Kontoor Brands Common Stock
determined based on the methodology specified by the VF Compensation Committee
and the Kontoor Brands Compensation Committee.

“Liabilities” has the meaning set forth in the Separation and Distribution
Agreement.

“New Kontoor Brands Employee” means any individual who is hired following the
Distribution Date to primarily provide services to the Jeanswear Business.

“Non-U.S. Defined Contribution Plan” means any Employee Plan that is a defined
contribution plan that provides benefits on retirement, and such other benefits
as are provided for under the plan, to Non-U.S. Kontoor Brands Participants
whether (i) exclusively or together with other participants and (ii) such plan
is sponsored or maintained by a member of the Kontoor Brands Group or by a
member of the VF Group or by any other Person.

“Non-U.S. Kontoor Brands Participant” means any Kontoor Brands Participant who
is not a U.S. Kontoor Brands Participant.

“Non-U.S. Pension Plan” means any Employee Plan that is a defined benefit
pension plan that provides benefits on retirement, and such other benefits as
are provided for under the plan, to Non-U.S. Kontoor Brands Participants whether
(i) exclusively or together with other participants and (ii) such plan is
sponsored or maintained by a member of the Kontoor Brands Group or by a member
of the VF Group or by any other Person.

“Record Date” has the meaning set forth in the Separation and Distribution
Agreement.

“Retirement Eligible Employee” means a VF Employee or a Kontoor Brands Employee
who, as of the Distribution Date, is age 55 or older and has worked for VF or
Kontoor Brands for 10 years or more.

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement dated as of May 22, 2019, by and between VF and Kontoor Brands, to
which this Agreement is Exhibit A.

“Sponsored Employee” means any Kontoor Brands Employee working on a visa or work
permit sponsored by VF or a VF Group member as of immediately prior to the
Distribution Date.

“Stub Period” means the period during which VF adjusted its fiscal year. For the
avoidance of doubt, the Stub Period began on January 1, 2018 and concluded on
March 31, 2018.

“Transferred Kontoor Brands Employee” means any individual who VF and Kontoor
Brands mutually agree following the Distribution Date should have his or her
employment transferred from the VF Group to the Kontoor Brands Group.

“U.S. Kontoor Brands Employee” means any Kontoor Brands Employee who is employed
(or, in the case of former employees, was last actively employed) in the United
States.

“U.S. Kontoor Brands Participant” means any Kontoor Brands Participant employed
or engaged (or, in the case of former employees, individual independent
contractors or consultants, was last actively employed or engaged, as
applicable) in the United States.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“VF 401(k) Plan” means any VF Plan that is a defined contribution plan intended
to qualify under Section 401(a) of the Code.

“VF Awards” means, collectively, the VF Options, the VF PSUs, the VF RSUs and
the VF Special Awards.

“VF Bonus Plan” means any VF Plan that is a cash bonus or cash incentive plan.
For the avoidance of doubt, the V.F. Corporation Management Incentive
Compensation Plan is a VF Bonus Plan.

“VF CBA” means any Collective Bargaining Agreement covering VF Employees or VF
Contractors, as applicable.

“VF Compensation Committee” means the Talent and Compensation Committee of the
VF Board.

“VF Contractor” means each individual independent contractor or consultant
(other than a Kontoor Brands Contractor) of any member of the VF Group, or
solely for purposes of Article 8, any non-employee director of the VF Board.

“VF DCP” means the V.F. Corporation Deferred Compensation Plan.

“VF Director” means a member of the VF Board.

“VF Directors Savings Plan” means the V.F. Corporation Amended and Restated
Deferred Savings Plan for Non-Employee Directors.

“VF EDSP” means the V.F. Corporation Executive Deferred Savings Plan.

“VF EDSP II” means the V.F. Corporation Executive Deferred Savings Plan II.

“VF Employee” means each individual who, as of the Distribution Date, is (a) not
a Kontoor Brands Employee and (b) either (i) actively employed by any member of
the VF Group or (ii) (x) an inactive employee (including any employee on short-
or long-term disability leave or other authorized leave of absence) or (y) a
former employee, in each case, of any member of the VF Group, including those
former employees of the Jeanswear Business who become a former employee prior to
the Distribution Date.

“VF Equity Plan” means the V.F. Corporation 1996 Stock Compensation Plan.

“VF FSA” means any VF Plan that is a flexible spending account for health and
dependent care expenses.

“VF Group” has the meaning set forth in the Separation and Distribution
Agreement.

“VF H&W Plan” means any VF Plan that is (a) an “employee welfare benefit plan”
or “welfare plan” (as defined under Section 3(1) of ERISA) or (b) a similar plan
that is sponsored, maintained, administered, contributed to or entered into
outside of the United States. For the avoidance of doubt, VF FSAs are VF H&W
Plans.

“VF NQ Savings Plans” means the VF EDSP and the VF EDSP II.

“VF Option” means each option to acquire VF Common Stock granted under the VF
Equity Plan.

“VF Participant” means any individual who is a VF Employee or VF Contractor, and
any beneficiary, dependent or alternate payee of such individual, as the context
requires.

 

5



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“VF Plan” means any Employee Plan (other than a Kontoor Brands Plan) sponsored,
maintained, administered, contributed to or entered into by any member of the VF
Group. For the avoidance of doubt, no Kontoor Brands Plan is a VF Plan.

“VF Post-Distribution Stock Value” means the value of VF Common Stock
immediately following the Distribution Date, determined, for VF Employees, based
on the methodology specified by the VF Compensation Committee and, for Kontoor
Brands Employees, based on the methodology specified by the VF Compensation
Committee and the Kontoor Brands Compensation Committee.

“VF Pre-Distribution Stock Value” means the value of VF Common Stock immediately
prior to the Distribution Date, determined, for VF Employees, based on the
methodology specified by the VF Compensation Committee and, for Kontoor Brands
Employees, based on the methodology specified by the VF Compensation Committee
and the Kontoor Brands Compensation Committee.

“VF PSU” means each award of restricted share units with respect to VF Common
Stock granted under the VF Equity Plan subject to performance-based vesting
conditions.

“VF Retiree H&W Plan” means any VF H&W Plan that provides or promises any
post-retirement health, medical or life insurance or similar benefits (whether
insured or self-insured).

“VF RSU” means each award of restricted share units with respect to VF Common
Stock granted under the VF Equity Plan (other than VF PSUs).

“VF SERP” means the V.F. Corporation Amended and Restated Supplemental Executive
Retirement Plan.

“VF Special Awards” means any restricted stock or restricted stock unit
designated as a special award by VF.

“VF Specified Rights” means any and all rights to enjoy, benefit from or enforce
any and all restrictive covenants, including covenants relating to
non-disclosure, non-solicitation, non-competition, confidentiality or
Intellectual Property, pursuant to any Employee Plan covering or with any
Kontoor Brands Employee, Kontoor Brands Contractor, VF Employee or VF Contractor
and to which any member of the Kontoor Brands Group or VF Group is a party
(other than Kontoor Brands Specified Rights).

“VF U.S. Qualified Pension Plan” means the V.F. Corporation Pension Plan.

(b)    Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

2019 Kontoor Brands Cash Bonuses

  

Section 7.02

2019 VF Cash Bonuses

  

Section 7.01

Delayed Transfer Period

  

Section 3.01(b)

Distribution

  

Preamble

Kontoor Brands

  

Preamble

Kontoor Brands Assumed Employee Liabilities

  

Section 2.01(b)

Kontoor Brands Bonus Plan

  

Section 7.02

Kontoor Brands Change in Control

  

Section 8.05(c)

Kontoor Brands Common Stock

  

Preamble

Kontoor Brands Directors Savings Plan

  

Section 5.08(a)

Kontoor Brands Equity Plan

  

Section 8.05(a)

Kontoor Brands FSAs

  

Section 6.04

Kontoor Brands Inactive Employee

  

Section 3.01(b)

Kontoor Brands NQ Savings Plan

  

Section 5.05(a)

 

6



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Term

  

Section

Kontoor Brands Option

  

Section 8.03(b)

Kontoor Brands PSU

  

Section 8.02(c)(i)(B)

Kontoor Brands Rabbi Trust

  

Section 5.05(f)

Kontoor Brands RSU

  

Section 8.01(a)

Kontoor Brands Special Awards

  

Section 8.04(a)

Personnel Records

  

Section 9.01

Restricted Period

  

Section 11.08(a)

VF

  

Preamble

VF Board

  

Preamble

VF Change in Control

  

Section 8.05(c)

VF Common Stock

  

Preamble

VF Rabbi Trust

  

Section 5.05(f)

VF Retained Employee Liabilities

  

Section 2.01(a)

ARTICLE 2

GENERAL ALLOCATION OF LIABILITIES; INDEMNIFICATION

Section 2.01. Allocation of Employee-Related Liabilities.

(a)    Subject to the terms and conditions of this Agreement, effective as of
the Distribution Date, VF shall, or shall cause the applicable member of the VF
Group to, assume and retain, and no member of the Kontoor Brands Group shall
have any further obligation with respect to, any and all Liabilities
(i) relating to, arising out of or in respect of any VF Participant or any VF
Plan, in each case, other than any Kontoor Brands Assumed Employee Liabilities
(as defined below), or (ii) attributable to actions expressly specified to be
taken by any member of the VF Group under this Agreement, in each case,
(x) whether arising before, on or after the Distribution Date, (y) whether based
on facts occurring before, on or after the Distribution Date and
(z) irrespective of which Person such Liabilities are asserted against or which
Person such Liabilities attached to as a matter of Applicable Law or contract or
(iii) expressly assumed or retained, as applicable, by any member of the VF
Group pursuant to this Agreement (collectively, “VF Retained Employee
Liabilities”). For the avoidance of doubt, all VF Retained Employee Liabilities
are VF Liabilities for purposes of the Separation and Distribution Agreement.

(b)    Subject to the terms and conditions of this Agreement, effective as of
the Distribution Date, Kontoor Brands shall, or shall cause the applicable
member of the Kontoor Brands Group to, assume, and no member of the VF Group
shall have any further obligation with respect to, any and all Liabilities
(i) relating to, arising out of or in respect of any Kontoor Brands Participant
or any Kontoor Brands Plan or (ii) attributable to actions expressly specified
to be taken by any member of the Kontoor Brands Group under this Agreement, in
each case, (x) whether arising before, on or after the Distribution Date,
(y) whether based on facts occurring before, on or after the Distribution Date
and (z) irrespective of which Person such Liabilities are asserted against or
which Person such Liabilities attached to as a matter of Applicable Law or
contract (collectively, “Kontoor Brands Assumed Employee Liabilities”),
including without limitation:

(i)    employment, separation or retirement agreements or arrangements to the
extent applicable to any Kontoor Brands Participant;

(ii)    wages, salaries, incentive compensation, commissions, bonuses and other
compensation payable to any Kontoor Brands Participants, without regard to when
such wages, salaries, incentive compensation, equity compensation, commissions,
bonuses and other compensation are or may have been earned;

(iii)    severance or similar termination-related pay or benefits applicable to
any Kontoor Brands Participant relating to the termination or alleged
termination of any Kontoor Brands Participant’s employment or service with the
Kontoor Brands Group or VF Group that occurs prior to, at or after the
Distribution;

 

7



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv)    claims made by or with respect to any Kontoor Brands Participant in
connection with any employee benefit plan, program or policy, without regard to
when such claim is in respect of;

(v)    workers’ compensation and unemployment compensation benefits for all
Kontoor Brands Participants;

(vi)    change in control, transaction bonus, retention and stay bonuses payable
to any Kontoor Brands Participants;

(vii)    the Kontoor Brands CBAs;

(viii)    any Applicable Law (including ERISA and the Code) to the extent
related to participation by any Kontoor Brands Participant in any Employee Plan;

(ix)    any Actions, allegations, demands, assessments, settlements or judgments
relating to or involving any Kontoor Brands Participant (including, without
limitation, those relating to labor and employment, wages, hours, overtime,
employee classification, hostile workplace, civil rights, discrimination,
harassment, affirmative action, work authorization, immigration, safety and
health, information privacy and security, workers’ compensation, continuation
coverage under group health plans, wage payment, hiring practice and the payment
and withholding of Taxes);

(x)    any costs or expenses incurred in designing, establishing and
administering any Kontoor Brands Plans or payroll or benefits administration for
Kontoor Brands Participants;

(xi)    the employer portion of any employment, payroll or similar Taxes
relating to any of the foregoing or any Kontoor Brands Participant; and

(xii)    any Liabilities expressly assumed or retained, as applicable, by any
member of the Kontoor Brands Group pursuant to this Agreement.

For the avoidance of doubt, all Kontoor Brands Assumed Employee Liabilities are
Kontoor Brands Liabilities for purposes of the Separation and Distribution
Agreement.

Section 2.02. Indemnification. For the avoidance of doubt, the provisions of
Article 5 of the Separation and Distribution Agreement shall apply to and govern
the indemnification rights and obligations of the parties with respect to the
matters addressed by this Agreement.

ARTICLE 3

EMPLOYEES AND CONTRACTORS; EMPLOYMENT AND

COLLECTIVE BARGAINING AGREEMENTS

Section 3.01. Transfers of Employment.

(a)    Except as provided for in this Section 3.01, effective as of or prior to
the Distribution Date, (i) the employment of each Kontoor Brands Employee, to
the extent employed at such time, will be transferred to or continued by, as
applicable, a member of the Kontoor Brands Group and (ii) the employment of each
VF Employee, to the extent employed at such time, each Kontoor Brands Inactive
Employee and each Former Kontoor Brands Employee will be continued by a member
of the VF Group. Before the Distribution Date, VF and Kontoor Brands shall
cooperate in good faith to transfer the employment of each Kontoor Brands
Employee from the VF Group to the Kontoor Brands Group, and the parties shall
use their reasonable best efforts to cause all such transfers of employment to
occur no later than the Distribution Date; provided, however, that the parties
agree to mutually cooperate to transfer the employment of any Transferred
Kontoor Brands Employees to the Kontoor Brands Group as soon as possible
following the Distribution Date and, unless as otherwise contemplated in
connection with the Transition Services Agreement, in no event later than the
expiration of the Delayed Transfer Period. For the avoidance of doubt, each
Transferred Kontoor Brands Employee shall be deemed to be a Kontoor Brands
Employee for all purposes of the Agreement following the applicable date of
transfer of his or her employment from the VF Group to the Kontoor Brands Group.

 

8



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    Notwithstanding anything to the contrary in this Agreement, each Kontoor
Brands Employee who, except for any Kontoor Brands Employee who is eligible to
receive awards under the VF Equity Plan, as of the Distribution Date, is on a
leave of absence protected under the Family Medical Leave Act and/or receiving
long-term or short-term disability benefits under a VF H&W Plan (each, a
“Kontoor Brands Inactive Employee”) will continue to be employed by a member of
the VF Group until such individual returns to active service. In the event that
such Kontoor Brands Inactive Employee returns to active service on or before the
six (6) month anniversary of the Distribution Date (the “Delayed Transfer
Period”), Kontoor Brands will make an offer of employment to such Kontoor Brands
Inactive Employee on terms and conditions of employment consistent with (A) this
Agreement and (B) the terms and conditions of employment applicable to such
Kontoor Brands Inactive Employee at such time). For the avoidance of doubt,
(x) effective on or before the Distribution Date, the employment of each Kontoor
Brands Employee who is eligible to receive awards under the VF Equity Plan
and/or on an approved leave of absence (other than any Kontoor Brands Inactive
Employee) will continue with or be transferred to, as applicable, the Kontoor
Brands Group in accordance with Section 3.01(a), (y) all costs relating to any
compensation, benefits, severance or other employment-related costs in respect
of Kontoor Brands Inactive Employees will constitute Kontoor Brands Assumed
Employee Liabilities and (z) any VF Employee that was to be a Kontoor Brands
Inactive Employee but for the employee’s failure to return to active service on
or before the six (6) month anniversary of the Distribution Date will not be
considered a Kontoor Brands Inactive Employee, and the parties shall mutually
cooperate in good faith to determine the status of such VF Employee. Any New
Kontoor Brands Employees will be hired by a member of the Kontoor Brands Group,
and will be deemed to be a Kontoor Brands Employee for all purposes of this
Agreement from and after the applicable date of hire. For the avoidance of
doubt, any New Kontoor Brands Employee will be deemed to be a Kontoor Brands
Employee for all purposes of this Agreement following his or her applicable hire
date (regardless of whether hired by a member of the Kontoor Brands Group or a
member of the VF Group).

(c)    When required, each of the parties hereto agrees to execute, and to use
his or her reasonable best efforts to have the applicable employees execute, any
such documentation or consents as may be necessary or desirable to reflect or
effectuate any such assignments or transfers contemplated by this Section 3.01.

(d)    Effective as of the Distribution Date, (i) Kontoor Brands shall adopt or
maintain, and shall cause each member of the Kontoor Brands Group to adopt or
maintain, leave of absence programs and (ii) Kontoor Brands shall honor, and
shall cause each member of the Kontoor Brands Group to honor, all terms and
conditions of authorized leaves of absence which have been granted to any
Kontoor Brands Participant before the Distribution Date, including such leaves
that are to commence on or after the Distribution Date.

(e)    In the event that the parties reasonably determine following the
Distribution Date that (i) any individual employed outside the United States who
is not a Kontoor Brands Employee has inadvertently become employed by a member
of the Kontoor Brands Group (due to the operation of transfer of undertakings or
similar Applicable Law), the parties shall cooperate and take such actions as
may be reasonably necessary in order to cause the employment of such individual
to be promptly transferred to a member of the VF Group, and VF shall reimburse
the applicable members of the Kontoor Brands Group for all compensation,
benefits and other employment-related costs incurred by the Kontoor Brands Group
members in employing and transferring such individuals or (ii) any individual
employed outside the United States who was intended to transfer to, and become
employed by, a member of the Kontoor Brands Group pursuant to the operation of
transfer of undertakings or similar Applicable Law instead continues to be
employed by the VF Group, the parties shall cooperate and take such actions as
may be reasonably necessary in order to cause the employment of such individual
to be promptly transferred to a member of the Kontoor Brands Group, and Kontoor
Brands shall reimburse the applicable members of the VF Group for all
compensation, benefits and other employment-related costs incurred by VF Group
members in employing and transferring such individuals.

(f)    With respect to any employment agreements or restrictive covenant
agreements with Kontoor Brands Employees or VF Employees to which a member of
the Kontoor Brands Group or a member of the VF Group, respectively, is not a
party, or which do not otherwise transfer to a Kontoor Brands Group member or a
VF

 

9



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Group member, respectively, by operation of Applicable Law, the parties shall
use reasonable best efforts to assign the applicable employment agreement or
restrictive covenant agreement to a member of the Kontoor Brands Group or a
member of the VF Group, as applicable, in the applicable jurisdiction, and
Kontoor Brands or VF, as applicable, shall, or shall cause a member of the
Kontoor Brands Group or a member of the VF Group, respectively, to assume and
perform such employment agreements or restrictive covenant agreements in
accordance with their terms; provided, however, that this Section 3.01(f) shall
not apply to any employment agreements or restrictive covenant agreements with
any Kontoor Brands Participants who are employed in a jurisdiction outside of
the United States in which the parties do not intend for such agreements to be
transferred to the Kontoor Brands Group.

Except as provided in Section 8.05(k), with respect to any Delayed Transfer
Employee, references to the “Distribution Date” in this Agreement, as
applicable, shall in each case be deemed to refer to the date such Delayed
Transfer Employee commences employment with the Kontoor Brands Group, mutatis
mutandis, if later.

Section 3.02. Contractors. With respect to any independent contractor or
consulting agreements with Kontoor Brands Contractors or VF Contractors to which
a Kontoor Brands Group member or a VF Group member, respectively, is not a
party, or which do not otherwise transfer to a Kontoor Brands Group member or a
VF Group member, respectively, by operation of Applicable Law, the parties shall
use reasonable best efforts to assign the applicable agreements to a member of
the Kontoor Brands Group or a member of the VF Group, as applicable, in the
applicable jurisdiction, and Kontoor Brands or VF, as applicable, shall, or
shall cause a member of the Kontoor Brands Group or a member of the VF Group,
respectively, to assume and perform any obligations under such independent
contractor and consulting agreements.

Section 3.03. Assumption of Collective Bargaining Agreements; Labor Relations.

(a)    From and after the Distribution Date, Kontoor Brands hereby agrees to
comply with and honor the Kontoor Brands CBAs and become, and fulfill its
obligations as, a successor employer to the applicable VF Group member for all
purposes under the Kontoor Brands CBAs with respect to any Kontoor Brands
Employee or Kontoor Brands Contractor, and Kontoor Brands assumes responsibility
for, and VF or the relevant member of the VF Group hereby ceases to be
responsible for or to otherwise have any Liability in respect of, the Kontoor
Brands CBAs to the extent that they pertain to any Kontoor Brands Employee or
Kontoor Brands Contractor. To the extent that any Kontoor Brands CBA is
maintained outside of the United States, Kontoor Brands agrees to assume and
honor any obligations under such Kontoor Brands CBA, as such obligations relate
to any Kontoor Brands Employee or Kontoor Brands Contractor, in accordance with
industry and regulatory standards.

(b)    To the extent required by Applicable Law, any Kontoor Brands CBA, any VF
CBA or any other Collective Bargaining Agreement, the parties shall cooperate
and consult in good faith to provide notice, engage in consultation, and take
any similar action that may be required on their part in connection with the
Distribution.

Section 3.04. Assumption of Individual Kontoor Brands Employee Agreements and
Kontoor Brands Contractor Agreements. From and after the Distribution Date,
Kontoor Brands hereby agrees to comply with and honor any employment or services
agreement between any member of the VF Group or the Kontoor Brands Group, as the
case may be, on the one hand, and any Kontoor Brands Employee or Kontoor Brands
Contractor, on the other hand, and assumes responsibility for, and, to the
extent applicable, VF or the relevant member of the VF Group hereby ceases to be
responsible for or to otherwise have any Liability in respect of, such
agreements.

Section 3.05. Assignment of Specified Rights. To the extent permitted by
Applicable Law and the applicable agreement, if any, effective as of the
Distribution Date, (i) VF hereby assigns, to the maximum extent possible, on
behalf of itself and the VF Group, the Kontoor Brands Specified Rights, to
Kontoor Brands and (ii) Kontoor Brands hereby assigns, to the maximum extent
possible, on behalf of itself and the Kontoor Brands Group, the VF Specified
Rights, to VF.

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 4

PLANS

Section 4.01. Plan Participation. Except as otherwise expressly provided in this
Agreement, effective as of immediately prior to the Distribution Date, (a) (i)
all Kontoor Brands Participants shall cease any participation in, and benefit
accrual under, the VF Plans and (ii) all members of the Kontoor Brands Group
shall cease to be participating employers under the VF Plans and (b) to the
extent applicable, (i) all VF Participants shall cease any participation in, and
benefit accrual under, the Kontoor Brands Plans and (ii) all members of the VF
Group shall cease to be participating employers under the Kontoor Brands Plans.
Prior to the Distribution Date, VF and Kontoor Brands shall take all actions
necessary to effectuate the actions contemplated by this Section 4.01 and to
cause (A) the applicable Kontoor Brands Group member to have in effect such
corresponding Kontoor Brands Plan as of the Distribution Date except as
otherwise set forth in this Agreement, (B) the applicable Kontoor Brands Group
Member to assume or retain all Liabilities with respect to each Kontoor Brands
Plan and the applicable VF Group member to assume or retain all Liabilities with
respect to each VF Plan, in each case, effective as of the Distribution Date and
(C) all assets of any Kontoor Brands Plan to be transferred to or retained by
the applicable Kontoor Brands Group member in the applicable jurisdiction and
all assets of any VF Plan to be transferred to or retained by the applicable VF
Group member in the applicable jurisdiction, in each case, effective as of the
Distribution Date. Effective as of the Distribution Date, VF shall not be
considered a fiduciary for any Kontoor Brands Plans.

Section 4.02. Service Credit. From and after the Distribution Date, for purposes
of determining eligibility to participate, vesting and benefit accrual under any
Kontoor Brands Plan in which a Kontoor Brands Employee is eligible to
participate on and following the Distribution Date, such Kontoor Brands
Employee’s service with any member of the VF Group or the Kontoor Brands Group,
as the case may be, prior to the Distribution Date shall be treated as service
with the Kontoor Brands Group, to the extent recognized by the VF Group or the
Kontoor Brands Group, as applicable, under an analogous VF Plan or Kontoor
Brands Plan, as applicable, prior to the Distribution Date; provided, however,
that such service shall not be recognized to the extent that such recognition
would result in any duplication of benefits.

ARTICLE 5

RETIREMENT PLANS

Section 5.01. 401(k) Plan.

(a)    Effective as of the Distribution Date, each Kontoor Brands Participant
who participates in the VF 401(k) Plan immediately prior to the Distribution
Date will (i) cease active participation in the VF 401(k) Plan and (ii) become
eligible to participate in the Kontoor Brands 401(k) Plan. For the avoidance of
doubt, all employee pre-tax deferrals and employer contributions with respect to
the Kontoor Brands Participants will be made to the Kontoor Brands 401(k) Plan
on and following the Distribution Date.

(b)    Effective as of the Distribution Date, the account balances, and any
related participant loans, of all Kontoor Brands Participants that are active
participants in the VF 401(k) Plan will be transferred from the VF 401(k) Plan
to the Kontoor Brands 401(k) Plan via a trust-to-trust transfer, including all
account balances and employee loans, as well as any residual liability, under
the VF 401(k) Plan with respect to Kontoor Brands Participants in accordance
with all Applicable Laws, including the Code; provided, however, that in the
case of any Delayed Transferred Employees, such Kontoor Brands Participants’
account balances, including any related participant loans, will be transferred
at the time each such Delayed Transferred Employee commences employment with a
member of the Kontoor Brands Group. Following the time in which the
trust-to-trust transfer is complete, Kontoor Brands and/or the Kontoor Brands
401(k) Plan shall assume all Liabilities of VF under the VF 401(k) Plan with
respect to all participants in the VF 401(k) Plan whose balances and loans were
transferred to the Kontoor Brands 401(k) Plan pursuant to this Section 5.01 and
VF and the VF 401(k) Plan shall have no Liabilities to provide such participants
with benefits under the VF 401(k) Plan following such transfer.

 

11



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c)    From and after the Distribution Date, the applicable member of the
Kontoor Brands Group shall be responsible for the administration of the Kontoor
Brands 401(k) Plan, and no member of the VF Group shall have any Liability or
obligation (including any administration obligation) with respect to the Kontoor
Brands 401(k) Plan or any member of the Kontoor Brands Group with respect to the
Kontoor Brands 401(k) Plan.

Section 5.02. Non-U.S. Defined Contribution Plans. As set forth in Article 10,
and except as provided in this Section 5.02, the parties shall reasonably
cooperate in good faith to effect the provisions of this Agreement with respect
to any Non-U.S. Defined Contribution Plans, which in all cases shall be
consistent with the general approach and philosophy regarding the allocation of
assets and Liabilities (as expressly set forth in the recitals to this
Agreement).

Section 5.03. VF U.S. Qualified Pension Plan.

(a)    Effective as of the Distribution Date, each Kontoor Brands Participant
who participates in the VF U.S. Qualified Pension Plan will cease active
participation in the VF U.S. Qualified Pension Plan. VF shall retain sponsorship
of the VF U.S. Qualified Pension Plan and all assets and Liabilities relating to
Kontoor Brands Participants under the VF U.S. Qualified Pension Plan, including
any additional benefits accrued under the VF U.S. Qualified Pension Plan on or
before December 31, 2018 (to the extent not yet contributed).

(b)    On or before June 30, 2019, VF shall credit to each Kontoor Brands
Participant who participated in the VF U.S. Qualified Pension Plan on or before
the Distribution Date, amounts provided under any VF Bonus Plan to the extent
such amounts would be otherwise accrued under the VF U.S. Qualified Pension
Plan.

Section 5.04. Non-U.S. Pension Plans. As set forth in Article 10, and except as
provided in this Section 5.04, the parties shall reasonably cooperate in good
faith to effect the provisions of this Agreement with respect to any Non-U.S.
Pension Plans, which in all cases shall be consistent with the general approach
and philosophy regarding the allocation of assets and Liabilities (as expressly
set forth in the recitals to this Agreement).

Section 5.05. VF NQ Savings Plans.

(a)    Effective as of the Distribution Date, each Kontoor Brands Participant
who participates in the VF NQ Savings Plans as of immediately prior to the
Distribution Date (i) will cease active participation in the VF NQ Savings Plan
and (ii) will become eligible to participate in a corresponding Kontoor Brands
non-qualified savings and investment plan (the “Kontoor Brands NQ Savings
Plans”). For the avoidance of doubt, from and after the Distribution Date, each
Kontoor Brands Participant shall not actively participate in or accrue any
additional benefits under the VF NQ Savings Plans.

(b)    On or before the Distribution Date, any and all costs, expenses or
Liabilities relating to participation by Kontoor Brands Participants in the VF
NQ Savings Plans shall be assumed by the Kontoor Brands Group and constitute
Kontoor Brands Assumed Employee Liabilities. Effective as of the Distribution
Date, (i) Kontoor Brands shall, and shall cause the Kontoor Brands NQ Savings
Plans to, accept all assets and assume all Liabilities under the VF NQ Savings
Plan with respect to Kontoor Brands Participants, (ii) VF shall, and shall cause
the VF NQ Savings Plans to, transfer all such assets and Liabilities to the
Kontoor Brands NQ Savings Plans and (iii) the VF NQ Savings Plans and the VF
Group shall have no further Liability or obligation (including any
administration obligation) with respect thereto. The VF NQ Savings Plans shall
continue to be responsible for Liabilities in respect of VF Participants.

(c)    On and following the Distribution Date, any effective deferral elections
made by a Kontoor Brands Participant with respect to amounts deferred by such
Kontoor Brands Participant under, and in accordance with the terms of, the VF NQ
Savings Plans prior to the Distribution Date, shall remain in effect with
respect to such amounts in accordance with their terms.

 

12



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d)    Kontoor Brands Participants shall receive credit under the Kontoor Brands
NQ Savings Plans for vesting, eligibility and benefit service for all service
credited for those purposes under the VF NQ Savings Plans as of the Distribution
Date as if that service had been rendered to the Kontoor Brands Group.

(e)     To the maximum extent permitted by Section 409A of the Code, a Kontoor
Brands Participant shall not be considered to have undergone a “separation from
service” for purposes of Section 409A of the Code and the VF NQ Savings Plan
solely by reason of the Distribution, and, following the Distribution Date, the
determination of whether a Kontoor Brands Participant has incurred a separation
from service with respect to his or her benefit in the Kontoor Brands NQ Savings
Plan shall be based solely upon his or her performance of services for the
Kontoor Brands Group.

(f)    On or before the Distribution Date, the Kontoor Brands Group shall adopt
a rabbi trust (the “Kontoor Brands Rabbi Trust”), the terms of which shall be
substantially similar to those of the trust governed by the Trust Agreement
Between VF Corporation and Fidelity Management Trust Company, dated April 1,
2016 (“VF Rabbi Trust”). In connection with the assumption by the Kontoor Brands
Group and the Kontoor Brands NQ Savings Plans of the Liabilities relating to
participation by Kontoor Brands Participants in the VF NQ Savings Plans, on or
as soon as reasonably practicable following the Distribution Date, VF shall, or
shall cause the VF Rabbi Trust to, transfer in kind to the Kontoor Brands Rabbi
Trust a percentage of the assets held by the VF Rabbi Trust (if any) equal to
the percentage represented by a fraction, the numerator of which is the
aggregate value of the account balances and accrued benefits of Kontoor Brands
Participants under the VF NQ Savings Plans covered by the VF Rabbi Trust as of
immediately prior to the Distribution Date and the denominator of which is the
aggregate value of all account balances and accrued benefits of all participants
under such plans as of immediately prior to the Distribution Date. VF
Corporation shall also make an additional contribution to the Kontoor Brands
Rabbi Trust equal to the Kontoor Brands Participants’ pro rata portion of
certain corporate-owned life insurance used to pay VF NQ Savings Plan benefits.

Section 5.06. VF DCP. Effective as of the Distribution Date, VF shall retain
sponsorship of the VF DCP but shall terminate and liquidate the VF DCP effective
December 31, 2019, with distributions to affected VF Participants and Kontoor
Brands Participants to occur in calendar year 2020.

Section 5.07. VF SERP.

(a)    Effective as of the Distribution Date, each Kontoor Brands Participant
who participates in the VF SERP will cease active participation in the VF SERP.
VF shall retain sponsorship of the VF SERP and all assets and Liabilities
relating to Kontoor Brands Participants under the VF SERP, including any
additional benefits accrued under the VF SERP on or before December 31, 2018 (to
the extent not yet contributed).

(b)    On or before June 30, 2019, VF shall credit to each Kontoor Brands
Participant who participated in the VF SERP on or before the Distribution Date,
amounts provided under the VF Bonus Plan to the extent such amounts would be
otherwise accrued under the VF SERP.

(c)    To the maximum extent permitted by Section 409A of the Code, a Kontoor
Brands Participant shall not be considered to have undergone a “separation from
service” for purposes of Section 409A of the Code and the VF SERP solely by
reason of the Distribution.

Section 5.08. VF Directors Savings Plan.

(a)    Effective as of the Distribution Date, each Kontoor Brands Director will
become eligible to participate in a Kontoor Brands non-qualified savings and
investment plan similar to the VF Directors Savings Plan (the “Kontoor Brands
Directors Savings Plan”). All directors of Kontoor Brands shall be eligible for
the Kontoor Brands Directors Savings Plan. For the avoidance of doubt, each
Kontoor Brands Director who also serves as a VF Director may participate in both
the VF Directors Savings Plan and the Kontoor Brands Directors Savings Plan,
pursuant to the terms set forth in each plan.

 

13



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    On and following the Distribution Date, any effective deferral elections
made by a Kontoor Brands Director under, and in accordance with the terms of,
the VF Directors Savings Plan prior to the Distribution Date, shall remain in
effect with respect to such amounts in accordance with their terms.

Section 5.09. Section 409A. The parties shall cooperate in good faith so that
the transactions contemplated by this Agreement and the Separation Agreement
will not result in adverse tax consequences under Section 409A of the Code to
any Kontoor Brands Participant, in respect of their benefits under any Employee
Plan. In the event that Kontoor Brands does not comply with its notification
obligation pursuant to Section 11.01, Kontoor Brands shall indemnify, defend and
hold the VF Group harmless from and against any Actions and any Liabilities
related thereto.

ARTICLE 6

HEALTH AND WELFARE PLANS; PAID TIME OFF AND VACATION

Section 6.01. Cessation of Participation in VF H&W Plans; Participation in
Kontoor Brands H&W Plans.

(a)    Without limiting the generality of Section 4.01, effective as of the
Distribution Date, Kontoor Brands Participants shall cease to participate in the
VF H&W Plans.

(b)    Effective as of the Distribution Date, Kontoor Brands shall cause Kontoor
Brands Participants who participate in a VF H&W Plan immediately prior to the
Distribution Date to be automatically enrolled in a corresponding Kontoor Brands
H&W Plan.

(c)    To the extent applicable, Kontoor Brands shall use commercially
reasonable efforts to cause Kontoor Brands H&W Plans to recognize and maintain
all coverage and contribution elections made by Kontoor Brands Participants
under the corresponding VF H&W Plans as of the Distribution Date and apply such
elections under the applicable Kontoor Brands H&W Plan for the remainder of the
period or periods for which such elections are by their terms applicable.

(d)    Neither the transfer nor other movement of employment or service from any
member of the VF Group to any member of the Kontoor Brands Group at any time
before the Distribution Date shall constitute or be treated as a “status change”
under the VF H&W Plans or the Kontoor Brands H&W Plans.

(e)    Subject to the terms of the applicable Kontoor Brands H&W Plan and
Applicable Law, Kontoor Brands shall use its reasonable best efforts to waive
all limitations as to preexisting conditions, exclusions and waiting periods
with respect to participation and coverage requirements applicable to Kontoor
Brands Participants under any Kontoor Brands H&W Plan in which any such Kontoor
Brands Participant may be eligible to participate on or after the Distribution
Date to the extent that such conditions, exclusions and waiting periods are not
applicable to or had been previously satisfied by any such Kontoor Brands
Participant under the corresponding VF H&W Plans.

Section 6.02. Assumption of Health and Welfare Plan Liabilities. Subject to
Section 6.03, effective as of the Distribution Date, all Liabilities relating
to, arising out of, or resulting from health and welfare coverage or claims
incurred prior to the Distribution Date by each Kontoor Brands Participant under
the VF H&W Plans shall remain Liabilities of the VF Group and shall be deemed to
be VF Retained Employee Liabilities; all Liabilities relating to, arising out of
or resulting from health and welfare coverage or claims incurred on or after the
Distribution Date by each Kontoor Brands Participant shall be retained under the
respective Kontoor Brands H&W Plans, and no portion of the Liability shall be
treated as a VF Retained Employee Liability. Without limiting the generality of
the foregoing, subject to Section 6.03, any and all costs, expenses or
Liabilities relating to participation by Kontoor Brands Participants in the VF
H&W Plans during the Delayed Transfer Period shall be reimbursed by Kontoor
Brands to the VF Group in accordance with the terms of the Transition Services

 

14



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Agreement. For the avoidance of doubt, subject to Section 6.03, (a) all
Liabilities arising under any Kontoor Brands H&W Plan and (b) all Liabilities
arising out of, relating to or resulting from the cessation of a Kontoor Brands
Participant’s participation in any VF H&W Plan (other than a VF Retiree H&W
Plan) and transfer to a Kontoor Brands H&W Plan as set forth herein (including
any Actions or claims by any Kontoor Brands Participants related thereto) shall,
in each case, be Kontoor Brands Assumed Employee Liabilities.

Section 6.03. Retiree Health and Welfare Benefits. Notwithstanding anything to
the contrary in Section 6.01 or Section 6.02, (a) effective as of the
Distribution Date, all Kontoor Brands Participants shall cease to participate
in, and earn benefit service under, any VF Retiree H&W Plan (provided, that any
Kontoor Brands Participant who has elected to receive benefits under any
applicable VF Retiree H&W Plan in accordance with the terms of such plan prior
to the Distribution Date shall continue to participate in, and receive benefits
under, such VF Retiree H&W Plan in accordance with the terms of such plan) and
(b) all Liabilities under the VF Retiree H&W Plans (whether relating to VF
Participants or Kontoor Brands Participants) will be retained by VF and will
constitute VF Retained Employee Liabilities.

Section 6.04. Flexible Spending Account Plan Treatment. Effective as of the
Distribution Date, Kontoor Brands shall establish or designate flexible spending
accounts for health and dependent care expenses (the “Kontoor Brands FSAs”). To
the extent applicable, the parties shall take all actions reasonably necessary
or appropriate so that the account balances (positive or negative) under the VF
FSAs of each Kontoor Brands Participant who has elected to participate therein
in the year in which the Distribution Date occurs shall be transferred,
effective as of the Distribution Date, from the VF FSAs to the corresponding
Kontoor Brands FSAs. The Kontoor Brands FSAs shall assume responsibility as of
the Distribution Date for all outstanding dependent care and health care claims
under the VF FSAs of each Kontoor Brands Participant for the year in which the
Distribution Date occurs and shall assume the rights of and agree to perform the
obligations of the analogous VF FSA from and after the Distribution Date. The
parties shall cooperate in good faith to provide that the contribution elections
of each such Kontoor Brands Participant as in effect immediately before the
Distribution Date remain in effect under the Kontoor Brands FSAs from and after
the Distribution Date.

Section 6.05. Workers’ Compensation Liabilities. Unless as otherwise expressly
provided in the Separation and Distribution Agreement, effective as of the
Distribution Date, all workers’ compensation Liabilities relating to, arising
out of or resulting from any claim by any Kontoor Brands Participant that result
from an accident or from an occupational disease, if incurred before the
Distribution Date, shall be retained by VF and shall constitute VF Retained
Employee Liabilities. All workers’ compensation Liabilities relating to, arising
out of or resulting from any claim by any Kontoor Brands Participant that result
from an accident or from an occupational disease, if incurred on or after the
Distribution Date, shall be assumed by Kontoor Brands and shall constitute
Kontoor Brands Assumed Employee Liabilities. The parties shall cooperate with
respect to any notification to appropriate governmental agencies of the
disposition and the issuance of new, or the transfer of existing, workers’
compensation insurance policies and contracts governing the handling of claims.

Section 6.06. Vacation and Paid Time Off. Effective as of the Distribution Date,
the applicable Kontoor Brands Group member shall recognize and assume all
Liabilities with respect to vacation, holiday, sick leave, paid time off,
floating holidays, personal days and other paid time off with respect to Kontoor
Brands Participants accrued on or prior to the Distribution Date, and Kontoor
Brands shall credit each such Kontoor Brands Participant with such accrual;
provided, that if any such vacation or paid time off is required under
Applicable Law to be paid out to the applicable Kontoor Brands Participant in
connection with the Distribution, such payment will be made by Kontoor Brands as
of the Distribution Date, and Kontoor Brands will credit such Kontoor Brands
Participant with unpaid vacation time or paid time off in respect thereof; it
being understood that any amount of vacation or paid time off required to be
paid out in connection with the Distribution shall constitute Kontoor Brands
Assumed Employee Liabilities.

 

15



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 6.07. COBRA.

(a)    The VF Group shall administer the VF Group’s compliance with the health
care continuation coverage requirements of COBRA and the corresponding
provisions of the VF H&W Plans with respect to Kontoor Brands Participants who
incur a COBRA “qualifying event” occurring on or before the Distribution Date;
provided, that, for the avoidance of doubt, any Liabilities related thereto
shall constitute VF Retained Employee Liabilities.

(b)    Kontoor Brands shall be solely responsible for all Liabilities incurred
pursuant to COBRA and for administering, at Kontoor Brands’ expense, compliance
with the health care continuation coverage requirements of COBRA and the
corresponding provisions of the Kontoor Brands H&W Plans with respect to Kontoor
Brands Participants who incur a COBRA “qualifying event” that occurs at any time
after the Distribution Date.

(c)    The parties agree that neither the Distribution nor any assignment or
transfer of the employment or services of any employee or individual independent
contractor as contemplated under this Agreement shall constitute a COBRA
“qualifying event” for any purpose of COBRA.

ARTICLE 7

INCENTIVE COMPENSATION

Section 7.01. VF Cash Incentive and Cash Bonus Plans. Each Kontoor Brands
Participant participating in any VF Bonus Plan with respect to the Stub Period
and/or the VF 2019 fiscal year will remain eligible to receive a cash bonus in
respect of the Stub Period and/or the VF 2019 fiscal year (the “2019 VF Cash
Bonuses”) in accordance with the terms of such applicable VF Bonus Plan. Any
2019 VF Cash Bonuses payable to Kontoor Brands Participants under such VF Bonus
Plans will be paid by Kontoor Brands on behalf of VF in accordance with the
terms of the applicable VF Bonus Plan (including terms relating to the timing of
payment), which such amounts shall constitute Kontoor Brands Assumed Employee
Liabilities; provided, that VF will reimburse Kontoor Brands for the portion of
the 2019 VF Cash Bonuses paid by Kontoor Brands to Kontoor Brands Participants
that relates to the portion of the VF 2019 fiscal year that elapsed prior to the
Distribution Date, which such amount to be reimbursed by VF will constitute a VF
Retained Employee Liability.

Section 7.02. Kontoor Brands Cash Incentive and Cash Bonus Plans. Each Kontoor
Brands Participant participating in any Kontoor Brands Plan that is a cash bonus
or cash incentive plan (each, a “Kontoor Brands Bonus Plan”) with respect to the
Kontoor 2019 fiscal year (the “2019 Kontoor Brands Cash Bonuses”) shall accrue
service credit for any time the Kontoor Brands Participant continues to work for
VF or the VF Group between April 1, 2019 and the Distribution Date. Any 2019
Kontoor Brands Cash Bonuses payable to Kontoor Brands Participants under such
Kontoor Brands Bonus Plans will be paid by Kontoor Brands in accordance with the
terms of the applicable Kontoor Brands Bonus Plan (including terms relating to
the timing of payment), which such amounts shall constitute Kontoor Brands
Assumed Employee Liabilities.

ARTICLE 8

TREATMENT OF OUTSTANDING EQUITY AWARDS

Section 8.01. RSUs.

(a)    Kontoor Brands Participants. Effective as of the Distribution Date, each
VF RSU that is outstanding immediately prior to the Distribution Date and held
by a Kontoor Brands Participant shall be converted into a restricted share unit
with respect to Kontoor Brands Common Stock (each, a “Kontoor Brands RSU”). The
number of shares of Kontoor Brands Common Stock subject to such Kontoor Brands
RSU shall be determined by the VF Compensation Committee in a manner intended to
preserve without enlarging the value of such VF RSU, as applicable, by taking
into account the relative values of the VF Pre-Distribution Stock Value, the VF
Post-

 

16



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Distribution Stock Value and the Kontoor Brands Stock Value. Each such Kontoor
Brands RSU shall be subject to the same terms and conditions (including vesting
and payment schedules) as applicable to the corresponding VF RSU as of
immediately prior to the Distribution Date.

(b)    VF Participants. Effective as of the Distribution Date, each VF RSU that
is outstanding immediately prior to the Distribution Date and held by a VF
Participant shall be adjusted to reflect the Distribution and become an Adjusted
VF RSU. The number of shares of VF Common Stock subject to such Adjusted VF RSU
shall be determined by the VF Compensation Committee in a manner intended to
preserve without enlarging the value of such VF RSU by taking into account the
relative values of the VF Pre-Distribution Stock Value and the VF
Post-Distribution Stock Value. Each such Adjusted VF RSU shall be subject to the
same terms and conditions (including vesting and payment schedules) as
applicable to the corresponding VF RSU as of immediately prior to the
Distribution Date.

Section 8.02. PSUs.

(a)    PSUs Granted in 2016. The performance period for PSUs granted in 2016
shall conclude prior to the Distribution Date. Effective as of the Distribution
Date, each VF PSU that was granted in 2016, regardless of whether it is held by
a VF Participant or a Kontoor Brands Participant, and is outstanding immediately
prior to the Distribution Date shall be adjusted to reflect the Distribution and
become an Adjusted VF PSU. The number of shares of VF Common Stock subject to
such Adjusted VF PSU shall be determined by the VF Compensation Committee in a
manner intended to preserve without enlarging the value of such VF PSU by taking
into account the relative values of the VF Pre-Distribution Stock Value and the
VF Post-Distribution Stock Value. Each such Adjusted VF PSU shall be subject to
the same terms and conditions (including vesting and payment schedules) as
applicable to the corresponding VF PSU as of immediately prior to the
Distribution Date.

(b)    PSUs Granted in 2017.

(i)    Kontoor Brands Participants. Effective as of the Distribution Date:

(A)    For each Kontoor Brands Participant, 80% of the target amount of the
Kontoor Brands Participant’s VF PSUs that were granted in 2017 and are
outstanding immediately prior to the Distribution Date shall be adjusted in the
manner set forth in Section 8.02(b)(ii) for VF Participants and settled as soon
as administratively practicable following the date on which the VF Compensation
Committee certifies the achievement of the underlying performance metrics based
on VF’s actual performance relative to the applicable target performance goal.

(B)    For each Kontoor Brands Participant, the remaining 20% of the target
amount of the Kontoor Brands Participant’s VF PSUs that were granted in 2017 and
are outstanding immediately prior to the Distribution Date shall be converted
into Kontoor Brands RSUs, which shall vest subject only to continued employment
with a member of the Kontoor Brands Group on December 31, 2019; provided, that
for any Retirement Eligible Employee, such Kontoor Brands RSUs shall vest on
December 31, 2019 in any case and shall not be subject to the Retirement
Eligible Employee’s continued employment. The number of shares of Kontoor Brands
Common Stock subject to such Kontoor Brands RSU shall be determined by the VF
Compensation Committee in a manner intended to preserve without enlarging the
value of such VF PSU, as applicable, by taking into account the relative values
of the VF Pre-Distribution Stock Value, the VF Post-Distribution Stock Value and
the Kontoor Brands Stock Value.

(ii)    VF Participants. Effective as of the Distribution Date, each VF PSU that
was granted in 2017 and is outstanding immediately prior to the Distribution
Date shall be adjusted to reflect the Distribution and become an Adjusted VF
PSU. The number of shares of VF Common Stock subject to such Adjusted VF PSU
shall be determined by the VF Compensation Committee in a manner intended to
preserve without enlarging the value of such VF PSU by taking into account the
relative values of the VF Pre-Distribution Stock Value and the VF
Post-Distribution Stock Value. Each such Adjusted VF PSU shall be subject to the

 

17



--------------------------------------------------------------------------------

TABLE OF CONTENTS

same terms and conditions (including vesting and payment schedules) as
applicable to the corresponding VF PSU as of immediately prior to the
Distribution Date.

(c)    PSUs Granted in 2018.

(i)    Kontoor Brands Participants. Effective as of the Distribution Date:

(A)    For each Kontoor Brands Participant, 38% of the target amount of the
Kontoor Brands Participant’s VF PSUs that were granted in 2018 and are
outstanding immediately prior to the Distribution Date shall be adjusted in the
manner set forth in Section 8.02(c)(ii) for VF Participants and settled as of
the date on which the VF Compensation Committee certifies the achievement of the
underlying performance metrics based on VF’s actual performance relative to the
performance criteria established for such VF PSUs.

(B)    For each Kontoor Brands Participant, the remaining 62% of the target
amount of the Kontoor Brands Participant’s VF PSUs that were granted in 2018 and
are outstanding immediately prior to the Distribution Date shall be converted
into a restricted share unit with respect to Kontoor Brands Common Stock subject
to performance-based vesting conditions (each, a “Kontoor Brands PSU”). The
number of shares of Kontoor Brands Common Stock subject to such Kontoor Brands
PSU shall be determined by the VF Compensation Committee in a manner intended to
preserve without enlarging the target value of such VF PSU by taking into
account the relative values of the VF Pre-Distribution Stock Value, the VF
Post-Distribution Stock Value and the Kontoor Brands Stock Value. Each such
Kontoor Brands PSU shall be subject to the same terms and conditions as
applicable to the corresponding VF PSU as of immediately prior to the
Distribution Date; provided, that each such Kontoor Brands PSU shall be subject
to new performance-based metrics as determined by the VF Compensation Committee
on or before the Distribution Date and with the performance thresholds and
performance periods determined by the Kontoor Brands Compensation Committee
following the Distribution Date; provided further, that for any Retirement
Eligible Employee, such Kontoor Brands PSUs shall vest on December 31, 2020,
subject to the achievement of the new performance-based metrics, thresholds and
periods, and shall not be conditioned on the Retirement Eligible Employee’s
continued employment.

(ii)    VF Participants. Effective as of the Distribution Date, each VF PSU that
was granted in 2018 and is outstanding immediately prior to the Distribution
Date, and held by a VF Participant, shall be adjusted to reflect the
Distribution and become an Adjusted VF PSU. The number of shares of VF Common
Stock subject to such Adjusted VF PSU shall be determined by the VF Compensation
Committee in a manner intended to preserve without enlarging the value of such
VF PSU by taking into account the relative values of the VF Pre-Distribution
Stock Value and the VF Post-Distribution Stock Value. Each such Adjusted VF PSU
shall be subject to the same terms and conditions (including vesting and payment
schedules) as applicable to the corresponding VF PSU as of immediately prior to
the Distribution Date.

Section 8.03. Stock Options.

(a)    Retirement Eligible Employees. Effective as of the Distribution Date,
each VF Option that is outstanding immediately prior to the Distribution Date
and held by a Retirement Eligible Employee, whether a Kontoor Brands Participant
or a VF Participant, shall be adjusted to reflect the Distribution and become an
Adjusted VF Option. The number of shares of VF Common Stock subject to, and the
exercise price per share of, such Adjusted VF Option shall be determined by the
VF Compensation Committee in a manner intended to preserve without enlarging the
value of such VF Option by taking into account the relative values of the VF
Pre-Distribution Stock Value and the VF Post-Distribution Stock Value, and
adjusted in a manner consistent with Section 409A of the Code. Each such
Adjusted VF Option shall be subject to the same terms and conditions (including
vesting) as applicable to the corresponding VF Option as of immediately prior to
the Distribution Date.

 

18



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b)    Kontoor Brands Participants. Effective as of the Distribution Date, each
VF Option that is outstanding as of immediately prior to the Distribution Date
and held by a Kontoor Brands Participant who is not a Retirement Eligible
Employee shall be converted into an option to acquire Kontoor Brands Common
Stock (each, a “Kontoor Brands Option”) and shall be subject to the same terms
and conditions (including vesting) as applicable to the corresponding VF Option
as of immediately prior to the Distribution Date; provided, that from and after
the Distribution Date, the number of shares of Kontoor Brands Common Stock
subject to, and the exercise price per share of, such Kontoor Brands Option
shall be determined by the VF Compensation Committee in a manner consistent with
Section 409A of the Code and intended to preserve without enlarging the value of
such VF Option by taking into account (i) the exercise price per share of such
VF Option and (ii) the relative values of the VF Pre-Distribution Stock Value,
the VF Post-Distribution Stock Value and the Kontoor Brands Stock Value.

(c)    VF Participants. Effective as of the Distribution Date, each VF Option
that is outstanding immediately prior to the Distribution Date and held by a VF
Participant who is not a Retirement Eligible Employee shall be adjusted to
reflect the Distribution and become an Adjusted VF Option. The number of shares
of VF Common Stock subject to, and the exercise price per share of, such
Adjusted VF Option shall be determined by the VF Compensation Committee in a
manner consistent with Section 409A of the Code and intended to preserve without
enlarging the value of such VF Option by taking into account (i) the exercise
price per share of such VF Option and (ii) the relative values of the VF
Pre-Distribution Stock Value and the VF Post-Distribution Stock Value. Each such
Adjusted VF Option shall be subject to the same terms and conditions (including
vesting) as applicable to the corresponding VF Option as of immediately prior to
the Distribution Date.

Notwithstanding anything to the contrary in this Section 8.03, the exercise
price, the number of shares of VF Common Stock or Kontoor Brands Common Stock,
as applicable, and the terms and conditions of exercise applicable to any
Adjusted VF Option or Kontoor Brands Option, as the case may be, shall be
determined in a manner consistent with the requirements of Section 409A of the
Code.

Section 8.04. Special Awards.

(a)    Kontoor Brands Participants. Effective as of the Distribution Date, all
VF Special Awards that are outstanding immediately prior to the Distribution
Date and held by a Kontoor Brands Participant shall be converted into restricted
stock and restricted stock units, as applicable, with respect to Kontoor Brands
Common Stock (each, a “Kontoor Brands Special Award”). The number of shares of
Kontoor Brands Common Stock subject to such Kontoor Brands Special Award shall
be determined by the VF Compensation Committee in a manner intended to preserve
without enlarging the value of such VF Special Award, as applicable, by taking
into account the relative values of the VF Pre-Distribution Stock Value, the VF
Post-Distribution Stock Value and the Kontoor Brands Stock Value. Each such
Kontoor Brands Special Award shall be subject to the same terms and conditions
(including vesting and payment schedules) as applicable to the corresponding VF
Special Award as of immediately prior to the Distribution Date.

(b)    VF Participants. Effective as of the Distribution Date, all VF Special
Awards that are outstanding immediately prior to the Distribution Date and held
by a VF Participant shall be adjusted to reflect the Distribution and become an
Adjusted VF Special Award. The number of shares of VF Common Stock subject to
such Adjusted VF Special Award shall be determined by the VF Compensation
Committee in a manner intended to preserve without enlarging the value of such
VF Special Award by taking into account the relative values of the VF
Pre-Distribution Stock Value and the VF Post-Distribution Stock Value. Each such
Adjusted VF Special Award shall be subject to the same terms and conditions
(including vesting and payment schedules) as applicable to the corresponding VF
Special Award as of immediately prior to the Distribution Date.

Section 8.05. Miscellaneous Terms and Actions; Tax Reporting and Withholding.

(a)    Effective as of the Distribution Date, Kontoor Brands shall adopt an
equity incentive compensation plan for the benefit of eligible participants (the
“Kontoor Brands Equity Plan”). Prior to the Distribution Date,

 

19



--------------------------------------------------------------------------------

TABLE OF CONTENTS

each of VF and Kontoor Brands shall take any actions necessary to give effect to
the transactions contemplated by this Article 8, including, in the case of
Kontoor Brands, the reservation, issuance and listing of shares of Kontoor
Brands Common Stock as is necessary to effectuate the transactions contemplated
by this Article 8. From and after the Distribution Date, (i) Kontoor Brands
shall retain the Kontoor Brands Equity Plan, and all Liabilities thereunder
shall constitute Kontoor Brands Assumed Employee Liabilities, and (ii) VF shall
retain the VF Equity Plan, and all Liabilities thereunder shall constitute VF
Retained Employee Liabilities. From and after the Distribution Date, all
Adjusted VF Awards, regardless of by whom held, shall be granted under and
subject to the terms of the VF Equity Plan and shall be settled by VF, and all
Kontoor Brands Awards, regardless of by whom held, shall be granted under and
subject to the terms of the Kontoor Brands Equity Plan and shall be settled by
Kontoor Brands.

(b)    From and after the Distribution Date, for purposes of the VF Awards
converted into Kontoor Brands Awards or Adjusted VF Awards pursuant to this
Article 8, (i) a Kontoor Brands Participant’s employment with or service to any
member of the Kontoor Brands Group and/or VF Group, as applicable, shall be
treated as employment with and service to the Kontoor Brands Group and/or the VF
Group, as applicable, (ii) any reference to “cause,” “good reason,”
“disability,” “willful” or other similar terms applicable to such Adjusted VF
Awards shall be deemed to refer to the definitions of “cause,” “good reason,”
“disability,” “willful” or other similar terms set forth in the VF Equity Plan
and (iii) any reference to “cause,” “good reason,” “disability,” “willful” or
other similar terms applicable to such Kontoor Brands Awards shall be deemed to
refer to the definitions of “cause,” “good reason,” “disability,” “willful” or
other similar terms set forth in the Kontoor Brands Equity Plan.

(c)    From and after the Distribution Date, (i) any reference to a “change in
control,” “change of control” or similar term applicable to any Adjusted VF
Award contained in any applicable award agreement, employment or services
agreement or the VF Equity Plan shall be deemed to refer to a “change in
control,” “change of control” or similar term as defined in such award
agreement, employment or services agreement or the VF Equity Plan (a “VF Change
in Control”) and (ii) any reference to a “change in control,” “change of
control” or similar term applicable to any Kontoor Brands Award contained in any
applicable award agreement, employment or services agreement or the Kontoor
Brands Equity Plan shall be deemed to refer to a “change in control,” “change of
control” or similar term as defined in the Kontoor Brands Equity Plan (a
“Kontoor Brands Change in Control”).

(d)    For the avoidance of doubt, neither the Distribution nor any assignment,
transfer or continuation of the employment of employees as contemplated by
Article 3 shall be deemed a termination of employment or service of any Kontoor
Brands Participant or VF Participant. The Distribution shall not be treated as a
VF Change in Control or Kontoor Brands Change in Control for purposes of the VF
Equity Plan or the Kontoor Brands Equity Plan, respectively, any applicable
award agreements for a VF Award, Adjusted VF Award or Kontoor Brands Award
outstanding thereunder, or any other applicable employment- or service-related
agreement. Without limiting the generality of the foregoing, to the extent VF
determines it necessary or desirable, each award agreement for a VF RSU, VF PSU,
VF Option or VF Special Award, as the case may be, shall be amended to expressly
clarify the same.

(e)    In the event a Kontoor Brands Employee retires, Kontoor Brands shall
notify VF in accordance with the procedures outlined in Section 11.01.

(f)    Unless otherwise required by Applicable Law, (i) the applicable member of
the Kontoor Brands Group shall be responsible for all applicable income,
payroll, employment and other similar tax withholding, remittance and reporting
obligations in respect of Kontoor Brands Participants relating to any Kontoor
Brands Awards and (ii) the applicable member of the VF Group shall be
responsible for all applicable income, payroll, employment and other similar tax
withholding, remittance and reporting obligations in respect of VF Participants
relating to any Adjusted VF Awards or Kontoor Brands Awards. The parties shall
facilitate performance by the other party of its obligations hereunder by
promptly remitting amounts withheld in respect of any Adjusted VF Awards or
Kontoor Brands Awards, as applicable, directly to the applicable Governmental
Authority on such other party’s

 

20



--------------------------------------------------------------------------------

TABLE OF CONTENTS

behalf or to the other Party for remittance to such Governmental Authority. The
parties will cooperate and communicate with each other and with third-party
providers to effectuate withholding and remittance of taxes, as well as required
tax reporting, in a timely, efficient and appropriate manner.

(g)    Kontoor Brands shall be responsible for the settlement of cash dividend
equivalents on any Kontoor Brands Awards held by a Kontoor Brands Participant,
and VF shall be responsible for the settlement of cash dividend equivalents on
any Adjusted VF Awards held by a VF Participant, Former VF Employee or Former
Kontoor Brands Employee.

(h)    Kontoor Brands shall prepare and file with the SEC a registration
statement on an appropriate form with respect to the shares of Kontoor Brands
Common Stock subject to the Adjusted VF Awards converted into Kontoor Brands
Awards pursuant to this Article 8 and shall use its reasonable best efforts to
have such registration statement declared effective as soon as practicable
following the Distribution Date and to maintain the effectiveness of such
registration statement covering such Kontoor Brands Awards (and to maintain the
current status of the prospectus contained therein) for so long as any Kontoor
Brands Awards remain outstanding.

(i)    Prior to the Distribution Date, each party shall take all such steps as
may be required to cause any dispositions of VF Common Stock (including Adjusted
VF Awards or any other derivative securities with respect to VF Common Stock) or
acquisitions of Kontoor Brands Common Stock (including Kontoor Brands Awards or
any other derivative securities with respect to Kontoor Brands Common Stock)
resulting from the Distribution or the transactions contemplated by this
Agreement or the Separation and Distribution Agreement by each individual who is
subject to the reporting requirements of Section 16(a) of the Exchange Act with
respect to VF or who are or will become subject to such reporting requirements
with respect to Kontoor Brands to be exempt under Rule 16b-3 promulgated under
the Exchange Act. With respect to those individuals, if any, who, subsequent to
the Distribution Date, are or become subject to the reporting requirements under
Section 16(a) of the Exchange Act, as applicable, Kontoor Brands shall
administer any Adjusted VF Award converted into a Kontoor Brands Award pursuant
to this Article 8 in a manner that complies with Rule 16b-3 promulgated under
the Exchange Act to the extent such converted Adjusted VF Award complied with
such rule prior to the Distribution Date.

(j)    From and after the Distribution Date, each of VF and Kontoor Brands shall
cooperate in good faith to facilitate the orderly administration of the VF
Awards held by Kontoor Brands Participants, including, without limitation, the
sharing of information relating to a VF Participant’s employment or service
status with the VF Group, as well as other information relating to the vesting
and forfeiture of Kontoor Brands Awards, tax withholding and reporting and
compliance with Applicable Law.

(k)    Notwithstanding anything to the contrary herein, with respect to any
Delayed Transferred Employees whose employment is not transferred to the Kontoor
Brands Group on or prior to the Distribution Date, any Adjusted VF Awards held
by such Delayed Transferred Employees shall be adjusted as of the Distribution
Date in the manner set forth in Section 8.04 (and not in accordance with
Section 8.01, Section 8.02 or Section 8.03), and such awards shall not be
further adjusted upon the date such Delayed Transferred Employee’s employment is
transferred to the Kontoor Brands Group.

ARTICLE 9

PERSONNEL RECORDS; PAYROLL AND TAX WITHHOLDING

Section 9.01. Personnel Records. To the extent permitted by Applicable Law, each
of the Kontoor Brands Group and the VF Group shall be permitted by the other to
access and retain copies of such records, data and other personnel-related
information in any form (“Personnel Records”) as may be necessary or appropriate
to carry out their respective obligations under Applicable Law, the Separation
and Distribution Agreement or any of the Ancillary Agreements, and for the
purposes of administering their respective employee benefit plans and

 

21



--------------------------------------------------------------------------------

TABLE OF CONTENTS

policies. All Personnel Records shall be accessed, retained, held, used, copied
and transmitted in accordance with all Applicable Laws, policies and agreements
between the parties hereto.

Section 9.02. Payroll; Tax Reporting and Withholding.

(a)    Subject to the obligations of the parties as set forth in the Transition
Services Agreement, effective as of no later than the Distribution Date, (i) the
members of the Kontoor Brands Group shall be solely responsible for providing
payroll services (including for any payroll period already in progress) to the
Kontoor Brands Employees and for any Liabilities with respect to garnishments of
the salary and wages thereof and (ii) the members of the VF Group shall be
solely responsible for providing payroll services (including for any payroll
period already in progress) to the VF Employees and for any Liabilities with
respect to garnishments of the salary and wages thereof.

(b)    To the extent consistent with the terms of the Tax Matters Agreement, the
party that is responsible for making a payment hereunder shall be responsible
for (i) making the appropriate withholdings, if any, attributable to such
payments and (ii) preparing and filing all related required forms and returns
with the appropriate Governmental Authority.

(c)    With respect to Kontoor Brands Employees, the parties shall (i) treat
Kontoor Brands (or the applicable member of the Kontoor Brands Group) as a
“successor employer” and VF (or the applicable member of the VF Group) as a
“predecessor,” within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the
Code, for purposes of taxes imposed under the U.S. Federal Unemployment Tax Act
or the U.S. Federal Insurance Contributions Act, and (ii) cooperate and use
reasonable best efforts to implement the alternate procedure described in
Section 5 of Revenue Procedure 2004-53.

ARTICLE 10

NON-U.S. EMPLOYEES AND EMPLOYEE PLANS

Section 10.01. Special Provisions for Employees and Employee Plans Outside of
the United States.

(a)    From and after the date hereof, to the extent not addressed in this
Agreement, the parties shall reasonably cooperate in good faith to effect the
provisions of this Agreement with respect to employees and employee-,
compensation- and benefits-related matters outside of the United States
(including Employee Plans covering non-U.S. VF Participants and Non-U.S. Kontoor
Brands Participants), which in all cases shall be consistent with the general
approach and philosophy regarding the allocation of assets and Liabilities (as
expressly set forth in the recitals to this Agreement).

(b)    Without limiting the generality of Section 3.03(a), to the extent
required by Applicable Law or the terms of any Kontoor Brands CBA or similar
employee representative agreement, Kontoor Brands or a member of the Kontoor
Brands Group, as applicable, shall become a party to the applicable collective
bargaining, works council, or similar arrangements with respect to Kontoor
Brands Employees or Kontoor Brands Contractors located outside of the United
States and shall comply with all obligations thereunder from and after the
Distribution Date.

ARTICLE 11

GENERAL AND ADMINISTRATIVE

Section 11.01. Sharing of Participant Information. To the maximum extent
permitted under Applicable Law, VF and Kontoor Brands shall, and shall cause
each member of its respective Group to reasonably cooperate with the other party
hereto to, (i) share with each other and their respective agents and vendors all
participant

 

22



--------------------------------------------------------------------------------

TABLE OF CONTENTS

information reasonably necessary for the efficient and accurate administration
of each of the VF Plans and the Kontoor Brands Plans, (ii) provide prompt
written notification regarding the termination of employment or service of any
Kontoor Brands Participant or VF Participant to the extent relevant to the
administration of a VF Plan or Kontoor Brands Plan, but in no event later than
30 days following such termination of employment or service, (iii) facilitate
the transactions and activities contemplated by this Agreement and (iv) resolve
any and all employment-related claims regarding Kontoor Brands Participants.
Kontoor Brands and its respective authorized agents shall, subject to Applicable
Laws, be given reasonable and timely access to, and may make copies of, all
information relating to the subjects of this Agreement in the custody of the VF
Group, to the extent reasonably necessary for such administration. VF Group
members shall be entitled to retain copies of all Kontoor Brands’ books and
records relating to the subjects of this Agreement in the custody of the VF
Group, subject to the terms of the Separation and Distribution Agreement and
Applicable Law.

Section 11.02. Cooperation. Following the date of this Agreement, the parties
shall, and shall cause their respective Subsidiaries to, cooperate in good faith
with respect to any employee compensation or benefits matters that either party
reasonably determines require the cooperation of the other party in order to
accomplish the objectives of this Agreement (including, without limitation,
relating to any audits by any Governmental Authorities).

Section 11.03. Notices of Certain Events. Each of Kontoor Brands and VF shall
promptly notify and provide copies to the other of (a) written notice from any
Person alleging that the approval or consent of such Person is or may be
required in connection with the transactions contemplated by this Agreement,
(b) any written notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement or the
Separation and Distribution Agreement and (c) any actions, suits, claims,
investigations or proceedings commenced or, to its knowledge, threatened
against, relating to or involving or otherwise affecting the Kontoor Brands
Group or the VF Group, as the case may be, that relate to the consummation of
the transactions contemplated by this Agreement or the Separation and
Distribution Agreement; provided, that the delivery of any notice pursuant to
this Section 11.03 shall not affect the remedies available hereunder to the
party receiving such notice.

Section 11.04. No Third-Party Beneficiaries. Notwithstanding anything to the
contrary herein, nothing in this Agreement shall (a) create any obligation on
the part of any member of the Kontoor Brands Group or any member of the VF Group
to retain the employment or services of any current or former employee,
director, independent contractor or other service provider, (b) be construed to
create any right, or accelerate entitlement, to any compensation or benefit
whatsoever on the part of any future, present, or former employee or service
provider of any member of the VF Group or the Kontoor Brands Group (or any
beneficiary or dependent thereof) under this Agreement, the Separation and
Distribution Agreement, any VF Plan or Kontoor Brands Plan or otherwise, (c)
preclude Kontoor Brands or any Kontoor Brands Group member (or, in each case,
any successor thereto), at any time after the Distribution Date, from amending,
merging, modifying, terminating, eliminating, reducing or otherwise altering in
any respect any Kontoor Brands Plan, any benefit under any Kontoor Brands Plan
or any trust, insurance policy or funding vehicle related to any Kontoor Brands
Plan (in each case in accordance with the terms of the applicable arrangement),
(d) preclude VF or any VF Group member (or, in each case, any successor
thereto), at any time after the Distribution Date, from amending, merging,
modifying, terminating, eliminating, reducing, or otherwise altering in any
respect any VF Plan, any benefit under any VF Plan or any trust, insurance
policy, or funding vehicle related to any VF Plan (in each case in accordance
with the terms of the applicable arrangement) or (e) except as otherwise
expressly provided in Section 8.05(a), confer any rights or remedies (including
any third-party beneficiary rights) on any current or former employee or service
provider of any member of the VF Group or the Kontoor Brands Group or any
beneficiary or dependent thereof or any other Person.

Section 11.05. Fiduciary Matters. VF and Kontoor Brands each acknowledge that
actions required to be taken pursuant to this Agreement may be subject to
fiduciary duties or standards of conduct under ERISA or other Applicable Law,
and no party shall be deemed to be in violation of this Agreement if it fails to
comply with

 

23



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any provisions hereof based upon its good faith determination (as supported by
advice from counsel experienced in such matters) that to do so would violate
such a fiduciary duty or standard. Each party shall be responsible for taking
such actions as are deemed necessary and appropriate to comply with its own
fiduciary responsibilities and shall fully release and indemnify the other party
for any Liabilities caused by the failure to satisfy any such responsibility.

Section 11.06. Consent of Third Parties. If any provision of this Agreement is
dependent on the consent of any third party (such as a vendor or Governmental
Authority), the parties shall cooperate in good faith and use reasonable best
efforts to obtain such consent, and, if such consent is not obtained, to
implement the applicable provisions of this Agreement to the full extent
practicable. If any provision of this Agreement cannot be implemented due to the
failure of such third party to consent, the parties shall negotiate in good
faith to implement the provision in a mutually satisfactory manner. A party’s
obligation to use its “reasonable best efforts” shall not require such party to
take any action to the extent it would reasonably be expected to (i) jeopardize,
or result in the loss or waiver of, any attorney-client or other legal
privilege, (ii) contravene any Applicable Law or fiduciary duty, (iii) result in
the loss of protection of any Intellectual Property or other proprietary
information or (iv) incur any non-routine or unreasonable cost or expense.

Section 11.07. Sponsored Employees. The parties shall, and shall cause their
respective Group members to, cooperate in good faith with each other and the
applicable Governmental Authorities with respect to the process of obtaining
work authorization for each Sponsored Employee to work with Kontoor Brands or a
Kontoor Brands Group member, including but not limited to, petitioning the
applicable Governmental Authorities for the transfer of each Sponsored
Employee’s (as well as any spouse or dependent thereof, as applicable) visa or
work permit, or the grant of a new visa or work permit, to any Kontoor Brands
Group member. Any costs or expenses incurred with the foregoing shall constitute
Kontoor Brands Assumed Employee Liabilities. In the event that it is not legally
permissible for a Sponsored Employee to continue work with the Kontoor Brands
Group from and after the Distribution Date, the parties shall reasonably
cooperate to provide for the services of such Sponsored Employee to be made
available exclusively to the Kontoor Brands Group under an employee secondment
or similar arrangement, which such costs incurred by the VF Group (including
those relating to compensation and benefits in respect of such Sponsored
Employee) shall constitute Kontoor Brands Assumed Employee Liabilities.

Section 11.08. No-Hire/Non-Solicitation of Employees.

(a)    During the twenty-four (24) month period following the Distribution Date
(the “Restricted Period”), Kontoor Brands shall not, and shall not cause any
member of the Kontoor Brands Group to, solicit or induce or attempt to solicit
or induce any VF Employee, VF Contractor or VF Director to terminate his or her
relationship with any member of the VF Group, nor shall Kontoor Brands or any
member of the Kontoor Brands Group hire any VF Employee who was employed by a
member of the VF Group on the Distribution Date (other than a Kontoor Brands
Employee) or on any date during the Restricted Period; provided, in the
discretion of VF’s Chief Executive Officer or VF’s Chief Human Resources
Officer, the limitations provided for in this Section 11.08(a) may be waived at
the request of Kontoor Brands or any member of the Kontoor Brands Group.
Notwithstanding the limitations in this Section 11.08(a), such limitations shall
not prohibit Kontoor Brands or a member of the Kontoor Brands Group from placing
public advertisements or conducting any other form of general solicitation that
is not specifically targeted toward a VF Employee, VF Contractor or VF Director.

(b)    During the Restricted Period, VF shall not, and shall not cause any
member of the VF Group to, solicit or induce or attempt to solicit or induce any
Kontoor Brands Employee, Kontoor Brands Contractor or Kontoor Brands Director to
terminate his or her relationship with any member of the Kontoor Brands Group,
nor shall VF or any member of the VF Group hire any Kontoor Brands Employee who
was employed by a member of the Kontoor Brands Group on the Distribution Date or
on any date during the Restricted Period; provided, in the discretion of Kontoor
Brands’ Chief Executive Officer or Kontoor Brands’ Chief Human Resources
Officer, the limitations provided for in this Section 11.08(b) may be waived at
the request of VF or any member of the VF Group. Notwithstanding the limitations
in this Section 11.08(b), such limitations shall not prohibit VF or a

 

24



--------------------------------------------------------------------------------

TABLE OF CONTENTS

member of the VF Group from placing public advertisements or conducting any
other form of general solicitation that is not specifically targeted towards a
Kontoor Brands Employee, Kontoor Brands Contractor or Kontoor Brands Director.

ARTICLE 12

MISCELLANEOUS

Section 12.01. General. The provisions of Article 6 of the Separation and
Distribution Agreement (other than Section 6.06 as it relates to Third-Party
Beneficiaries of the Separation and Distribution Agreement) are hereby
incorporated by reference into and deemed part of this Agreement and shall
apply, mutatis mutandis, as if fully set forth in this Agreement.

[Signature Page Follows]

 

25



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.

 

V.F. CORPORATION By:  

/s/ Joe Alkire

  Name:  

Joe Alkire

  Title:   Vice President, Corporate Development, Treasury, Investor Relations

 

KONTOOR BRANDS, INC. By:   /s/ Rustin E. Welton  

Name:  Rustin E. Welton

Title:    VP & CFO

 

[Signature Page to Employee Matters Agreement]